Title: From David Humphreys to New York Officer Commanding at Kings Ferry, 27 December 1782
From: Humphreys, David
To: Officer Commanding at Kings Ferry, New York


                        
                             27 December 1782
                        
                        It is the Order of His Excellency the Commander in Chief, that the Commanding Officer at
                            Kings Ferry forward immediately to Head Quarters by a trusty non Commissioned Officer or Soldier, all Dispatches he may
                            receive which shall be directed to be forwarded & franked by Lt Colonel Smith Commanding at Dobbs Ferry—This to be
                            considered as a standing Instruction. Given at Head Quarters Newburgh this 27th Decr 1782
                        
                            D. Humphrys
                            Aide de Camp
                        
                    